Citation Nr: 9933143	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-34 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 until 
September 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of an 
October 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Boise, Idaho, 
which established service connection for PTSD and assigned a 
10 percent disability evaluation, effective December 28, 
1995.  During the pendency of this appeal, the RO amended 
that evaluation to reflect assignment of a 50 percent rating, 
effective back to December 28, 1995.  In AB v. Brown, 6 Vet. 
App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  In this case, the 
veteran did not withdraw his substantive appeal.  Since 
greater than a 50 percent rating is available, the appeal of 
this issue continues.

In November 1998, the RO received the veteran's formal 
application for total disability based on individual 
unemployability (TDIU).  In December 1998, the RO denied the 
veteran's claim for TDIU.  The veteran perfected an appeal to 
that issue; however, as discussed in detail hereinbelow, the 
Board has granted entitlement to a schedular rating of 100 
percent for PTSD, effective November 5, 1997, pursuant to 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  This 
regulation provides for the maximum disability rating when 
the competent evidence shows an inability of the veteran to 
obtain and retain employment.  Since the veteran will be 
compensated for his unemployability, his separate claim for 
TDIU is moot.  See 38 C.F.R. § 4.16 (1999) and 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).


FINDINGS OF FACT

1.  Prior to November 5, 1997, the veteran's service-
connected PTSD was manifested by no more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  No more 
than considerable impairment was shown.

2. As of November 5, 1997, the veteran's service-connected 
PTSD was manifested 
by virtual isolation from the community; disturbed thought or 
behavioral processes, to include fantasy, confusion, and 
explosions of anger; and the inability to obtain or retain 
employment.  


CONCLUSIONS OF LAW

1. Prior to November 5, 1997, the schedular criteria for a 
rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

2.  As of November 5, 1997, the schedular criteria for a 100 
percent rating for PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant law and VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent, as far 
as practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (1999) require evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West,  12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  Because the veteran's claim was filed in 
December 1995, before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  
In Rhodan v. West, 12 Vet. App. 55 (1998), the Court held 
that the Board may not apply the new rating criteria prior to 
the effective date of the liberalizing legislation. 
In the instant case, the RO advised the veteran of both the 
old and revised regulations.  The Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran, since the Board herein 
awards the veteran a 100 percent disability rating for PTSD, 
effective as of November 5, 1997.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993). 

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70%  Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50%  Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment. 

38 C.F.R. § 4.132, Diagnostic Code 9411.

On or after November 7, 1996, the VA Schedule for rating PTSD 
reads as follows:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b);  38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996),  citing 
Gilbert, supra, 
1 Vet. App. at 54. 

Facts

In January 1996, the veteran was privately evaluated for PTSD 
by a private, licensed professional counselor.  He presented 
current complaints of constant nightmares, daytime 
flashbacks, and intrusive thoughts.  He indicated that he was 
working part-time laying floor coverings.  Various tests were 
administered, to include the Mississippi Scale for Combat-
Related PTSD (Mississippi Scale).  The examiner indicated 
that the veteran's score on the Mississippi Scale was within 
the limits for an individual experiencing PTSD.  The examiner 
diagnosed PTSD, chronic, and assigned a Global Assessment of 
Functioning (GAF) score of 65. 

In July 1996, the veteran underwent a VA examination for 
PTSD.  He complained of nightmares, once per night; intrusive 
thoughts about Vietnam, once per day; an exaggerated startle 
response; social isolation; and olfactory hallucinations.  
The veteran indicated that he was privately employed as a 
carpet layer and as an automobile mechanic.  Upon 
examination, the veteran was noted to be fairly friendly with 
a bright affect, very cooperative, and oriented times three.  
He was found to have no gross thought disorder, no 
hallucinations, and no suicidal or homicidal ideations.  The 
examiner diagnosed chronic PTSD and indicated that the 
veteran certainly had symptoms of PTSD, although the degree 
of present disability was unclear.  

The RO granted service connection for PTSD in October 1996 
and assigned a 10 percent disability rating.  

The veteran was hospitalized at a VA medical center for one 
week in September 1997.  The veteran was reportedly divorced 
five times.  He stated that he had decreased sleep, 
flashbacks, nightmares, anxiety, social isolation and a short 
temper.  He reported no suicidal or homicidal ideations.  He 
indicated that he worked alone as a carpet and linoleum layer 
and that business had declined because of his inability to 
get along with clients.  A review of the veteran's systems 
indicated a recent loss of memory.  Upon mental status 
examination, the veteran was found to have normal speech, 
anxious emotion, congruent affect, and no suicidal or 
homicidal ideation.  He was positive for dissociation, 
derealization and paranoia.  Recall and judgment were intact, 
and insight was impaired.  He was noted to be alert and 
oriented times four.  Several days prior to discharge, the 
veteran was noted to be pleasant, social, and able to sleep.  
Upon discharge from the hospital, the veteran was negative 
for suicidal or homicidal ideation and it was noted that he 
could reasonably take care of himself.  

The veteran was afforded another VA examination for PTSD on 
November 5, 1997.
Various tests were conducted, to include the Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2); Mississippi 
Scale; the Pennsylvania Inventory for PTSD (PENN), and the 
Dissociative Experiences Scale (DES).  The veteran reported 
that his last wife left him about six months ago.  He 
indicated that he thought about his combat experiences in 
Vietnam every day and questioned why he got so mean and had 
no friends.  The veteran stated that he was unable to secure 
steady work and last worked approximately two years ago.  
During the clinical interview, the examiner noted that the 
veteran appeared for the VA examination dressed in a soiled 
shirt and clean blue jeans.  The veteran was noted to have 
considerable difficulty applying himself to the psychological 
tests and sustaining his attention.  The veteran was found to 
have poor memory for some names and dates.  The veteran 
reported recurring nightmares and frequent dreams about 
Vietnam that caused him to be depressed.  He indicated that 
his memory was very poor and that he had to use a notebook to 
keep track of what he had to do.  He stated that he became 
easily confused during conversations and did not understand 
what people were saying.  He described his thinking as not 
acute as in the past and reported that it was hard to 
organize his thoughts.  He reported visual hallucinations of 
seeing North Vietnamese in trees.  He denied suicidal or 
homicidal ideation.  He indicated that he did not go out and 
had no friends, other than one veteran.  He reported that he 
was very irritable and and had extreme difficulty relating to 
others.

Regarding psychological assessment in November 1997, a review 
of the PENN, MMPI-2 and Mississippi Scale showed that the 
veteran had a significant number of symptoms associated with 
PTSD.  The veteran's score on the DES suggested strong 
orientation towards dissociative aspects in PTSD.  The 
veteran indicated that he often felt as if other people and 
objects in the world were not real.  He reported frequent 
difficulty listening to others in conversations, frequent 
talking out loud when alone, and often finding things done 
that he did not recall doing.  

The November 1997 VA examiner provided an impression that the 
veteran was currently unemployable; displayed debilitating 
memory functioning; and was unable to establish satisfactory 
relationships with others due to anger, irritability and poor 
judgment.  The veteran was found to be impaired in his 
ability for self-care and in performing the activities of 
daily living.  The examiner diagnosed PTSD and assigned a GAF 
score of 35.

In December 1997, the RO increased the rating for the 
veteran's service-connected PTSD to 50 percent.  

The veteran was hospitalized at a VA medical center for 
several days from late March to early April 1998.  The 
veteran indicated that one-month prior to hospitalization, he 
had an outburst of anger where he raised his voice and yelled 
while at a VA medical center.  Two weeks prior to 
hospitalization, he reportedly ripped a door off of its 
hinges when he felt stressed.  Two days prior to 
hospitalization, he stated that he raised his voice and 
yelled at his sisters for the first time.  Since his last 
hospitalization, the veteran reportedly noticed difficulty 
coping with day to day activities and an inability to 
concentrate.  He reported increased flashbacks of Vietnam.  
He denied suicidal thoughts or thoughts of harming others.  

Upon examination during hospitalization, the veteran was 
found to be neatly dressed, cooperative, slightly nervous, 
alert and able to concentrate.  He was oriented times four 
and had appropriate mood and affect.  He had good abstract 
thinking, no misperception, and appropriate judgment.  
Thoughts were goal directed.  The veteran was found to be 
compliant with medications and was noted to have improved 
mood.  Just prior to discharge, the veteran stated that his 
sleeping had improved and his mood had improved greatly.  
Upon discharge, the examiner placed no limitations on the 
veteran's employment.  The examiner diagnosed PTSD and 
assigned a GAF score of 65.

The veteran underwent a VA examination for PTSD in May 1998.  
The veteran presented complaints of irritability, short 
temper, rage, yelling, extremely disrupted sleep patterns, 
nightmares and avoidance.  He reportedly avoided movies and 
crowds, and usually hid in the basement where he did some 
remodeling.  The examiner noted that the symptoms the veteran 
described in May 1998 might have been slightly worse than in 
past reviews in 1997.  Regarding the veteran's occupational 
status, the examiner noted that he worked laying floor 
coverings for a few months, but that he became so angry and 
enraged with homeowners that he was asked to leave his job.  
He indicated that he could not tolerate people and that he 
heard things backwards.  

During the examination in May 1998, the veteran was noted to 
be alert and oriented, with intact cognitive function and 
memory.  There was neither evidence of suicidal or homicidal 
ideation, nor of hallucinations.  Insight and judgment were 
noted to be poor.  The examiner diagnosed PTSD, chronic, 
moderate, and assigned a GAF score of 48.  The examiner 
stated that the veteran also had a personality disorder and 
had significant symptomatology resulting in marked impairment 
in occupational and social settings.  The examiner concluded 
that the degree of impairment had resulted in five divorces, 
as well as a poor work record and current unemployment.  The 
examiner did not differentiate between symptoms of PTSD and 
personality disorder.

Analysis

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991);  see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle, 2 Vet. App. at 631-2;  see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  

The veteran has stated, in essence, that the symptoms of his 
service-connected PTSD disability have increased.  The Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran is awarded 
service connection for a disability and appeals the RO's 
initial rating determination, the claim continues to be well 
grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995). 

After a well-grounded claim has been submitted, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
veteran was afforded several VA examinations and there is 
medical evidence of record in the form of VA and private 
examination reports.  There is no indication that there are 
additional records that have not been obtained and that would 
reflect information not already included in the several 
examination and hospitalization reports.  For these reasons, 
no further development of the claim is required to comply 
with the VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

As discussed above, pursuant to Karnas, supra, the Board must 
evaluate the veteran's service-connected PTSD under both the 
former and the current rating codes. 

The Board must consider whether a higher disability 
evaluation is warranted under Diagnostic Code 9411.  As noted 
above, a 100 percent evaluation is warranted if there is 
evidence of virtual isolation from the community; disturbed 
thought or behavioral processes, to include fantasy, 
confusion, and explosions of anger; and the inability to 
obtain or retain employment.  

Under the former rating criteria, the Board finds that the 
competent and probative 
evidence of record more nearly approximates a 100 percent 
disability rating for PTSD, effective as of November 5, 1997.  
The evidence demonstrates that the veteran remains virtually 
isolated from the community and has impaired social 
interactions.  In November 1997, the veteran reported that he 
did not go out and had no friends, except for one veteran.  

In May 1998, he stated that he avoided crowds and usually hid 
in the basement where he did remodeling work.  He has been 
divorced five times and his last wife reportedly left him.  
In May 1998, a VA examiner concluded that the veteran's PTSD 
symptomatology resulted in marked impairment in social 
settings.  

The Board also finds that the veteran exhibits disturbed 
thought and behavioral processes, to include hallucinations, 
confusion, explosions of aggression, and the inability to 
retain employment.  The evidence shows that the veteran 
suffers from hallucinations and that his PTSD symptoms border 
on gross repudiation of reality.  This is supported by the 
November 1997 VA examination report in which the veteran 
reported visual hallucinations of North Vietnamese in the 
trees, and stated that he often believed other objects and 
people in the world were not real.  

Notably, the veteran experiences confusion, lack of attention 
and loss of memory.  In November 1997, a VA examiner noted 
that the veteran had difficulty applying himself to the 
psychological tests and could not sustain attention.  The 
veteran indicated that he became confused during 
conversations and could not understand what people were 
saying.  He was noted to have poor memory for names and 
dates.  The veteran indicated that he had difficulty 
organizing his thoughts and had to use a notebook to keep 
track of what he was doing.  During the veteran's 
hospitalization from late March to early April 1998, he noted 
difficulty coping with day to day activities and an inability 
to concentrate.  

The evidence shows that the veteran's outbursts of anger 
intensified throughout the months.  In September 1997, the 
veteran was noted to be pleasant and social several days 
prior to his hospital discharge.  However, in November 1997, 
a VA examiner concluded that the veteran was unable to 
establish satisfactory relationships with others due to 
anger, irritability and poor judgment.  During the veteran's 
hospitalization from late March to early April 1998, he 
identified three recent outbursts of anger, to include 
raising his voice, yelling, and ripping a door off its 
hinges.  The veteran indicated that he raised his voice and 
yelled at his sisters for the first time, thereby confirming 
the intensification of his anger outbursts.  In May 1998, the 
veteran presented complaints of short temper and rage.  
Notably, the VA examiner concluded that the veteran's 
symptoms presented in May 1998 might have been slightly worse 
than in past reviews dated in 1997.

Regarding employment, a VA examiner concluded in November 
1997 that the veteran was currently unemployable.  The Board 
recognizes that approximately four months later, a VA 
examiner placed no restrictions on the veteran's employment 
following discharge from the hospital.  However, the evidence 
shows that the veteran reported that his anger later 
intensified to the point where he was asked to leave jobs 
because he became so enraged with homeowners.  In May 1998, a 
VA examiner concluded that the veteran's psychiatric 
symptomatology resulted in marked impairment in occupational 
settings. 

The Board points out that in November 1997, the VA examiner 
assigned a GAF score of 35, which is indicative of major 
impairment in such areas as work, family relations, judgment, 
thinking, or mood.  Significantly, the examiner indicated 
that the veteran suffers from such serious symptomatology or 
impairment consistent with a GAF score of 35.  Although 
higher GAF scores were given on later hospitalization and 
examination, the improvement noted after hospital treatment 
in March-April 1998 was apparently not sustained as indicated 
by the veteran's increased complaints in May 1998 and the 
examiner's conclusion that the veteran had significant 
symptomatology resulting in marked impairment in occupational 
or social settings.   

Of significance, the Board points out that the evidence of 
record, effective as of November 5, 1997, indicates that the 
veteran suffers from serious PTSD symptomatology and 
impairment which warrants a rating in excess of 50 percent.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411.  Thus, the Board 
finds that the competent and probative evidence of record 
supports a rating in excess of 50 percent, effective as of 
November 5, 1997, under 38 C.F.R. § 4.132, Diagnostic Code 
9411, which pertains to PTSD.

In Fenderson supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 
In this case, the Board believes that the evidence discussed 
above allows for the assignment of a 100 percent disability 
rating effective from November 5, 1997, the date of the VA 
examination in which a GAF score of 35 was assigned.  
However, the Board finds that from December 28, 1995 (the 
date the RO received the veteran's claim for benefits), until 
November 4, 1997, the evidence provides for only a 50 percent 
disability rating.  

The Board points out that pursuant to Rhodan, supra, it may 
not apply the new rating criteria prior to the effective date 
of the liberalizing legislation.  Since the revised rating 
code for PTSD became effective on November 7, 1996, the Board 
finds that the new rating criteria does not apply from the 
period of December 28, 1995 until November 7, 1996.  However, 
the Board finds that it can apply the new rating criteria to 
the period from November 8, 1996 until November 4, 1997.

The evidence demonstrates that in January 1996, the veteran 
was working part-time laying floor coverings.  A private 
examiner assigned a GAF score of 65, which is indicative of 
only mild symptomatology or some difficulty in social or 
occupational functioning.  Prior to November 5, 1997, the 
evidence also shows that the veteran was able to work as a 
carpet layer and as an automobile mechanic.  In July 1996, he 
was found to have bright affect and a cooperative attitude, 
no gross thought disorders, and no hallucinations.  
Similarly, in September 1997, a VA examiner concluded that 
the veteran had congruent affect, was alert and oriented, and 
could reasonably take care of himself.  These moderate 
symptoms are characteristic of a 50 percent disability rating 
under either the former or revised rating codes for PTSD.  
See 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411.  Under 
the former rating code, a rating of 50 percent is warranted 
because the veteran's ability to establish or maintain 
effective or favorable relationships was considerably 
impaired but it was not severely impaired so as to warrant 
the next higher rating of 70 percent.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411.  Additionally, under the revised rating 
code, a rating of 50 percent is warranted because the veteran 
demonstrated disturbances of motivation and mood, and 
difficulty in establishing effective work and social 
relationships.  However, he did not demonstrate such 
deficiencies in work, family relations, judgment, thinking or 
mood as to warrant the next higher rating of 70 percent.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

In summary, the Board concludes that assignment of a 50 
percent disability rating is to be effective from December 
28, 1995 until November 4, 1997.  A 100 percent disability 
rating is to become effective as of November 5, 1997.

Since the Board has granted the maximum rating of 100 percent 
for the veteran's service-connected PTSD, for the period 
beginning on November 5, 1997, under the former rating 
criteria, it concludes that consideration of the current 
rating code for PTSD for that period is moot.  See 38 C.F.R. 
§§ 4.130, 4.132, Diagnostic Code 9411. 


ORDER


Entitlement to a rating in excess of 50 percent for PTSD is 
granted effective as of November 5, 1997, subject to the laws 
and regulations governing payment of monetary awards.

Entitlement to a rating in excess of 50 percent for PTSD, for 
the period from December 28, 1995 through November 4, 1997, 
is denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness," citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p. 32].  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

